-    -




                THE     ATTORNEY            GENERAL
                              OFTEXAS




    HonMable Reuben Wllliedm,Chairman
    Board of Inmurf&MeCcmImlfmionere
    Auetin, Texan

    Dear SIrI                            opinion100.o-3116
                                         Rer May a suretyoompaaynuoh as
                                             southernGuarantyocrmpany, Ltd.,
                                             beocm rurety upon any bond
                                             requiredby a oity ordinanoe?

             Your reoent requeetfor an opinionof this departmentupm the
    above stated questionhaa been reoeived.

                We quote from your lettera8 followsz

              "Pleaseadvise this Departientif, in your opinion,
         a surety company'euchaa the SouthernGuarantyCompany,
         Ltd., Austin,Texas, orgtiizedunder the provisionsof
         Chapter 16,Artfale 4982, Vernon'sRevisedCivil Statutes
         of Texas,may become suretyupon any bond requiredby
         city ordinance.

              "In this cc$mectfon,we wish to eall your attention
         to paragraph2 nnder Article 4982 which states such
         corporations may ,'Eeconre
                                 Bole guarantoror surety in or
         upon any bond requiredto be given under the laws of thiti
         State, any other statuteto the aontrarynotwithstanding.'"

                Article4982, Vernon'8AnnotatedCivil Statutes,reads aa
    follows:

              "Any personsor associationof persons,any atate
         banicfngcorporationor any other domesticoorporation,or
         any corporationorganizedunder the lava of any other
         State, providedeuch foreign corporationcomplieswith
         the laws of this State relatingto insuranceother then
         life,may exercisethe followingpowersby complyingwith
         the provisionsof this sub-division:

              "1, Qualifya* guardian,curator,executor,administrator,
         assignee,receiver,trusteeby appointientof any court or
         under will, or depoeftoryof money in court,withoutgiving
         bond aa such.
                                                                   -    .




          “2. Beeme Bole guarantoror sure@’ Ln UP upOn
     any bond requiredto be given mder the laws of th%a
     Sta,t.e,
            any other stakte to the coatrargnotwithataadlng.”

              We are %riformedtiat the Soutbem Gmranty Company Of &tUtfn,
 Texae, ie a m%n,oo~arated ~o%mt +tmk ~c~mpala~     argmfeea under Chapter
 2, Title 105) of .&e Rev%sedCivil Skatuutes   of Texas, and has qublified,
 under Artlolee    4982 aml 4983, Vernonp~Annotated Civil Statutee and
 compliedwith the psot%s%ms of these ststuteB. The oompanyhae a permit
 frcmrthe Saourft.%ee   D%v%s%m of tie Qff%ce OS the Seeretsryof Stste, and
 a pemft from the InsuranceDepartmentd;~thor%zirrg     said capany to do
 busfiessaa prov%uIed    by Artiole 4982.
               For the p~rposeeof thla opinfon,we emmne that the kmmnee
Depar+am&,IS h&&.lJ a-st?norireQ    63 91xw or gP3n% a pelm%% or l&xme
to the Smtiern Gnarmty Ccmpemg to a.0bWfim3E UndeP Art%01e
4982 wu uat Bald ccmpanpg~      1s legauy authorized,toqualiryunder
 kt%rnles4982 and 4983.      However, %h%e op%n%on is not to be ownstrued
 M pamsingupon the authorityof the Immranee Daparkientto fssue or
 grant the permit or l%oenm, above mentimed, KIO~tie authorit of the
 mnqm-q involvedto quaU.fyzmder the provfsfonsof Artiolee4982 and 4983,

          The armwer to your questiondependsupon the meaning of the term
“Baws of tbfe State” as used in Seot%on2 of Artfele4982, supra, ,Doeathe
tern %acludea 6fty ord:%nanoe?We think %% &nm. A city opdkmrme wa@
defiaaedby the Court of C%v%l AppeaU# ert.4ma~illo, Texas, fn the e@.eeof
Cho%se, et al vs. City cf DaUat3, 210 S.W. 753p ai4f~n3imn




         As tibovtiatab&, we believe that a efty ordinancemmes
within the term w?Lm~ ~:ft&B Stake” aa used %n the above mentfoned
statute. Therefore,we respsetfuLIyanswer tie above &ted question%n
the abffnmatfve.
HonorableReubenWillfaplls,
                        Page 3    (O-3116)



          Trustingthat the foregoIngftd2.yamwers your inquiry,we are
            .
                                    Youre very truly,

                               ATTom   GmmALoFTEIAs




APPROVEDb!ARPO, 1941                  APPROVEDOPIWIOW
                                      G-        BY
/af GeraldC. Mann                  /e/B,W.B. CHATllMAn

A-G-OF-